Title: From Benjamin Franklin to Jonathan Williams, Sr., 6 June 1770
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Cousin,
London, June 6. 1770
Your Favour of Jan. 8 came duly to hand, but I have been so much engag’d during the Sitting of Parliament, that I could not correspond regularly with all my Friends, and have of course trespass’d most with those on whose Good Nature and Indulgence I could most rely. I am however asham’d of being so long silent. It is but the other Day that I enquired after the Fate of your Tickets, when I receiv’d the enclos’d Answer, whereby you will see that the whole Cost has not been lost. I only wish’d to see three O’s more following the Sum. I have not any farther Orders from you, but think to take at a Venture two Tickets more on your Account. If you disapprove, and chuse to rest where you are, signify it by a Line before the Drawing, directed to Messrs. Smith, Wright & Gray; who may then dispose of the Tickets.
I am glad to hear the old Gentleman, your Father-in-Law is still alive and happy. Please to remember me to him respectfully. Probably he can recollect but little of me, as it is a good deal more than half a Century since he has seen me: but I remember him well, a lively, active, handsome young Man, with a fine full flowing Head of Hair. I suppose he must now be near Fourscore.
If I could have given you any Intimation of the Intentions of Government with regard to America that might be depended on, you should have had them in good time for Use in the Views of Trade you hint at. But there have been this last Winter such Changes of Men and of Minds, and such continual Expectations of more and other Changes, that nothing was certain; and I believe that to this Day the Ministry are not all of a Mind, nor determin’d what are the next Steps proper to be taken with us. Some are said to be for severe, others for lenient Measures; others for leaving Things as they now are, in confidence that we shall soon be tired of our Non-Importation Agreements, Manufacturing Schemes, and Self-denying Frugalities, submit to the Duties, and return by degrees to our dear Luxuries and Idleness, with our old Course of Commercial Extravagance, Folly and Good Humour. Which of these Opinions will prevail and be acted on, ’tis impossible yet to say. I only know that generally the Dispute is thought a dangerous one; and that many wish to see it well compromis’d in time, lest by a Continuance of mutual Provocation the Breach should become past healing.
I am much oblig’d to you and Cousin Hubbard for your Kindness to my Friend Hughes, of which he acquainted me, with many Expressions of Gratitude for your Civilities. He would have been very happy in that Station, and in your Acquaintance so nigh him: but he is now remov’d to Carolina. My Love to your good Wife and Children, and believe me ever Your affectionate Uncle
B Franklin
Mr. Jona. Williams
 
Addressed: To / Mr Jonathan Williams / Mercht / Boston / B Free Franklin
Endorsed: June 6, 1770
